DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows: 

In the Specification:
The title has been amended to state the following:  "LIQUID CRYSTAL DISPLAY DEVICE COMPRISING A SCAN LINE THAT OVERLAPS AN ENTIRE REGION OF A FIRST SEMICONDUCTOR FILM AND A SECOND SEMICONDUCTOR FILM"

End of examiner’s amendment.

Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art does not disclose the liquid crystal display device of claim 1, in particular, a first pixel, the first pixel comprising: a first semiconductor film over a scan line with a first insulating film therebetween; a conductive film electrically connected to the first semiconductor film; and a first signal line electrically connected to the first semiconductor film, wherein the first semiconductor film comprises a channel formation region of a first transistor; a second pixel adjacent to the first pixel, the second pixel comprising: a second semiconductor film over the scan line with the first insulating film therebetween; and a second signal line electrically connected to the second semiconductor film; a second insulating film over the conductive film, the first signal line and the second signal line; and a common electrode comprising an opening and a region over and in contact with the second insulating film, wherein the common electrode does not overlap with the channel formation region of the first transistor and comprises a region overlapping with the first signal line, a region overlapping with the second signal line, and a region overlapping with the pixel electrode, wherein the opening comprises a first region extending along a first direction and a second region connected to the first region and extending along a second direction intersecting with the first direction in a region between the first signal line and the second signal line in a plane view, wherein an entire region of the first semiconductor film and an entire region of the second semiconductor film overlap with the scan line, wherein the conductive film comprises a first region over and in contact with the first semiconductor film, a second region over and in contact with the pixel electrode, and a third region between the first region and the second region, wherein the second region of the conductive film extends along a third direction parallel to or substantially parallel to the scan line, and wherein the third region of the conductive film extends along a fourth direction intersecting with the third direction.  The closest prior art of Sasaki et al. (U.S. 2009/0059110) discloses a display device (Fig. 2A) comprising: a transistor (TFT, Figs. 2-3) comprising a gate electrode (G, Figs. 2-3), a semiconductor film (a-Si, Fig. 2A) comprising a channel region (region of a-Si between D and S, Fig. 2A), and a source electrode (S, Fig. 2A) and a drain electrode (D, Fig. 2A) which are electrically connected to the semiconductor film; a first line (SCN, Fig. 2B) electrically connected to the gate electrode (G, Fig. 2B); a second line (SIG, Fig. 2B) electrically connected to the drain electrode; a pixel electrode (EL2, Fig. 2A) electrically connected to the source electrode (S, Fig. 2B); a first insulating film (INS2, Fig. 2A) over the transistor and the pixel electrode; and a common electrode (EL3, Fig. 2A) over the first insulating film, wherein the first line and the second line intersect with each other (SCN and SIG intersect, Figs. 2-3), wherein the common electrode comprises a first region (such as lower right rectangular region of portion of common electrode EL3, Fig. 2B) extending in a direction intersecting with the first line (lower right rectangular region of portion of common electrode EL3 extends in a direction intersecting with the first line SCN, Fig. 2B), wherein the first region of the common electrode intersects with the first line (such as lower right rectangular region of EL3 intersects with the first line SCN, Fig. 2B) and the first region does not overlap with the second line (such as the lower right rectangular region of EL3 does not overlap with the second line SIG, Fig. 2B), wherein the common electrode comprises a plurality of stripe regions (SLT, Fig. 2B) extending in a direction intersecting with the second line (SLT extending in a direction intersecting SIG, Fig. 2B).  However, Sasaki fails to disclose all the combination of features including “a common electrode comprising an opening and a region over and in contact with the second insulating film, wherein the common electrode does not overlap with the channel formation region of the first transistor and comprises a region overlapping with the first signal line, a region overlapping with the second signal line, and a region overlapping with the pixel electrode, wherein the opening comprises a first region extending along a first direction and a second region connected to the first region and extending along a second direction intersecting with the first direction in a region between the first signal line and the second signal line in a plane view, wherein an entire region of the first semiconductor film and an entire region of the second semiconductor film overlap with the scan line, wherein the conductive film comprises a first region over and in contact with the first semiconductor film, a second region over and in contact with the pixel electrode, and a third region between the first region and the second region, wherein the second region of the conductive film extends along a third direction parallel to or substantially parallel to the scan line, and wherein the third region of the conductive film extends along a fourth direction intersecting with the third direction" as recited in the claim.  Examiner notes that it would not have been obvious to one of ordinary skill in the art before the time of the effective filing of the claimed invention to modify the liquid crystal display device of Sasaki to have all the combination of features as recited in the claim.  Therefore, claim 1 is allowed.
The prior art does not disclose the liquid crystal display device of claim 2, in particular, a first pixel, the first pixel comprising: a first semiconductor film over a scan line with a first insulating film therebetween; a conductive film electrically connected to the first semiconductor film; and a first signal line electrically connected to the first semiconductor film, wherein the first semiconductor film comprises a channel formation region of a first transistor; a second pixel adjacent to the first pixel, the second pixel comprising: a second semiconductor film over the scan line with the first insulating film therebetween; and a second signal line electrically connected to the second semiconductor film; a second insulating film over the conductive film, the first signal line and the second signal line; and a common electrode comprising an opening and a region over and in contact with the second insulating film, wherein the common electrode does not overlap with the channel formation region of the first transistor and comprises a region overlapping with the first signal line, a region overlapping with the second signal line, and a region overlapping with the pixel electrode, wherein the opening has a shape comprising a bend portion in a region between the first signal line and the second signal line in a plane view, wherein an entire region of the first semiconductor film and an entire region of the second semiconductor film overlap with the scan line, wherein the conductive film comprises a first region over and in contact with the first semiconductor film, a second region over and in contact with the pixel electrode, and a third region between the first region and the second region wherein the second region of the conductive film extends along a third direction parallel to or substantially parallel to the scan line, and wherein the third region of the conductive film extends along a fourth direction intersecting with the third direction.  The closest prior art of Sasaki et al. (U.S. 2009/0059110) discloses a display device (Fig. 2A) comprising: a transistor (TFT, Figs. 2-3) comprising a gate electrode (G, Figs. 2-3), a semiconductor film (a-Si, Fig. 2A) comprising a channel region (region of a-Si between D and S, Fig. 2A), and a source electrode (S, Fig. 2A) and a drain electrode (D, Fig. 2A) which are electrically connected to the semiconductor film; a first line (SCN, Fig. 2B) electrically connected to the gate electrode (G, Fig. 2B); a second line (SIG, Fig. 2B) electrically connected to the drain electrode; a pixel electrode (EL2, Fig. 2A) electrically connected to the source electrode (S, Fig. 2B); a first insulating film (INS2, Fig. 2A) over the transistor and the pixel electrode; and a common electrode (EL3, Fig. 2A) over the first insulating film, wherein the first line and the second line intersect with each other (SCN and SIG intersect, Figs. 2-3), wherein the common electrode comprises a first region (such as lower right rectangular region of portion of common electrode EL3, Fig. 2B) extending in a direction intersecting with the first line (lower right rectangular region of portion of common electrode EL3 extends in a direction intersecting with the first line SCN, Fig. 2B), wherein the first region of the common electrode intersects with the first line (such as lower right rectangular region of EL3 intersects with the first line SCN, Fig. 2B) and the first region does not overlap with the second line (such as the lower right rectangular region of EL3 does not overlap with the second line SIG, Fig. 2B), wherein the common electrode comprises a plurality of stripe regions (SLT, Fig. 2B) extending in a direction intersecting with the second line (SLT extending in a direction intersecting SIG, Fig. 2B).  However, Sasaki fails to disclose all the combination of features including “a common electrode comprising an opening and a region over and in contact with the second insulating film, wherein the common electrode does not overlap with the channel formation region of the first transistor and comprises a region overlapping with the first signal line, a region overlapping with the second signal line, and a region overlapping with the pixel electrode, wherein the opening has a shape comprising a bend portion in a region between the first signal line and the second signal line in a plane view, wherein an entire region of the first semiconductor film and an entire region of the second semiconductor film overlap with the scan line, wherein the conductive film comprises a first region over and in contact with the first semiconductor film, a second region over and in contact with the pixel electrode, and a third region between the first region and the second region wherein the second region of the conductive film extends along a third direction parallel to or substantially parallel to the scan line, and wherein the third region of the conductive film extends along a fourth direction intersecting with the third direction" as recited in the claim.  Examiner notes that it would not have been obvious to one of ordinary skill in the art before the time of the effective filing of the claimed invention to modify the liquid crystal display device of Sasaki to have all the combination of features as recited in the claim.  Therefore, claim 2 is allowed.
The prior art does not disclose the liquid crystal display device of claim 3, in particular, a first pixel, the first pixel comprising: a first semiconductor film over a scan line with a first insulating film therebetween; a conductive film electrically connected to the first semiconductor film; and a first signal line electrically connected to the first semiconductor film, wherein the first semiconductor film comprises a channel formation region of a first transistor; a second pixel adjacent to the first pixel, the second pixel comprising: a second semiconductor film over the scan line with the first insulating film therebetween; and a second signal line electrically connected to the second semiconductor film; a second insulating film over the conductive film, the first signal line and the second signal line; and a common electrode comprising an opening and a region over and in contact with the second insulating film, wherein the common electrode does not overlap with the channel formation region of the first transistor and comprises a region overlapping with the first signal line, a region overlapping with the second signal line, and a region overlapping with the pixel electrode, wherein the opening comprises a first region extending along a first direction and a second region and a second region extending along a second direction intersecting with the first direction, wherein the opening comprises a portion in which the first region is connected to the second region in a region between the first signal line and the second signal line in a plane view, wherein an entire region of the first semiconductor film and an entire region of the second semiconductor film overlap with the scan line, wherein the conductive film comprises a first region over and in contact with the first semiconductor film, a second region over and in contact with the pixel electrode, and a third region between the first region and the second region, wherein the second region of the conductive film extends along a third direction parallel to or substantially parallel to the scan line, and wherein the third region of the conductive film extends along a fourth direction intersecting with the third direction.  The closest prior art of Sasaki et al. (U.S. 2009/0059110) discloses a display device (Fig. 2A) comprising: a transistor (TFT, Figs. 2-3) comprising a gate electrode (G, Figs. 2-3), a semiconductor film (a-Si, Fig. 2A) comprising a channel region (region of a-Si between D and S, Fig. 2A), and a source electrode (S, Fig. 2A) and a drain electrode (D, Fig. 2A) which are electrically connected to the semiconductor film; a first line (SCN, Fig. 2B) electrically connected to the gate electrode (G, Fig. 2B); a second line (SIG, Fig. 2B) electrically connected to the drain electrode; a pixel electrode (EL2, Fig. 2A) electrically connected to the source electrode (S, Fig. 2B); a first insulating film (INS2, Fig. 2A) over the transistor and the pixel electrode; and a common electrode (EL3, Fig. 2A) over the first insulating film, wherein the first line and the second line intersect with each other (SCN and SIG intersect, Figs. 2-3), wherein the common electrode comprises a first region (such as lower right rectangular region of portion of common electrode EL3, Fig. 2B) extending in a direction intersecting with the first line (lower right rectangular region of portion of common electrode EL3 extends in a direction intersecting with the first line SCN, Fig. 2B), wherein the first region of the common electrode intersects with the first line (such as lower right rectangular region of EL3 intersects with the first line SCN, Fig. 2B) and the first region does not overlap with the second line (such as the lower right rectangular region of EL3 does not overlap with the second line SIG, Fig. 2B), wherein the common electrode comprises a plurality of stripe regions (SLT, Fig. 2B) extending in a direction intersecting with the second line (SLT extending in a direction intersecting SIG, Fig. 2B).  However, Sasaki fails to disclose all the combination of features including “a common electrode comprising an opening and a region over and in contact with the second insulating film, wherein the common electrode does not overlap with the channel formation region of the first transistor and comprises a region overlapping with the first signal line, a region overlapping with the second signal line, and a region overlapping with the pixel electrode, wherein the opening comprises a first region extending along a first direction and a second region and a second region extending along a second direction intersecting with the first direction, wherein the opening comprises a portion in which the first region is connected to the second region in a region between the first signal line and the second signal line in a plane view, wherein an entire region of the first semiconductor film and an entire region of the second semiconductor film overlap with the scan line, wherein the conductive film comprises a first region over and in contact with the first semiconductor film, a second region over and in contact with the pixel electrode, and a third region between the first region and the second region, wherein the second region of the conductive film extends along a third direction parallel to or substantially parallel to the scan line, and wherein the third region of the conductive film extends along a fourth direction intersecting with the third direction" as recited in the claim.  Examiner notes that it would not have been obvious to one of ordinary skill in the art before the time of the effective filing of the claimed invention to modify the liquid crystal display device of Sasaki to have all the combination of features as recited in the claim.  Therefore, claim 3 is allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chung et al. (U.S. 2010/0253867), Lee et al. (U.S. 2012/00333165), Ochiai et al. (U.S. 2007/0070266), Nishida (U.S. 2009/0262286), Ono et al. (U.S. 2007/0030423), Itou et al. (U.S. 2007/0024789), Itou (U.S. 2011/0216280), Son et al. (U.S. 2011/0109861), Suzuki et al. (U.S. 2009/0185090), and Nagami (U.S. 2012/0081648) discloses a liquid crystal display device comprising a common electrode having an opening but fail to disclose all the combination of features as recited in the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL C LEE/Primary Examiner, Art Unit 2871